Citation Nr: 0431133	
Decision Date: 11/24/04    Archive Date: 11/29/04

DOCKET NO.  01-00 225A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for left foot disorder.  

2.  Entitlement to service connection for hypotension.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from June 1978 to 
April 1999.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia where the RO denied claims for service connection for 
a left foot disorder, back disorder, headaches, hypotension, 
and a bilateral eye condition.  The veteran appealed the foot 
disorder, back disorder, headaches, and hypotension claims.  

In a rating action dated in October 2003, the RO granted 
service connection for headaches and a back disorder.  The 
RO's action was a full grant of the benefits sought, and 
there are no longer an outstanding issues of fact or law 
pertaining to those claims.  See Grantham v. Brown, 114 F.3d 
1156 (1997).  Therefore, the claims for service connection 
for a foot disorder and hypotension are for appellate review.  

In her statement of January 2003, the veteran appears to 
raise a claim for an increased rating for bilateral 
cataracts.  This matter is referred to the RO for appropriate 
action.  

The claim for service connection for hypotension will be 
addressed in the REMAND portion of the decision below.  The 
claim is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

The medical evidence and veteran's statements establish that 
she has tinea pedis of the left foot disorder related to 
service.  




CONCLUSION OF LAW

Based on reasonable doubt, service connection is warranted 
for tinea pedis of the left foot.  38 U.S.C.A. §§ 1110, 1111, 
1131, 1153, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§  
3.102, 3.303 (2003).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service, and that the appellant still has 
such a disorder. 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Such evidence must be medical unless 
it relates to a disorder that may be competently demonstrated 
by lay observation.  Id. If the disorder is not chronic, it 
may still be service connected if the disorder is observed in 
service or during an applicable presumptive period, if 
continuity of symptomatology is demonstrated thereafter, or 
if competent evidence relates the present disorder to that 
symptomatology.  Id.

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  38 C.F.R. § 
3.102 (2003).

Having reviewed the record, the Board finds that the evidence 
supports the veteran's claim for service connection for a 
left foot disorder.  The veteran contends and service medical 
records reflect that she developed problems associated with 
her left foot during service.  Service medical records dated 
in November 1992 and May 1993 reflect that the veteran was 
seen for recurring blisters on her left foot.  A May 1993 
consultation report revealed lesions on the left heel and the 
ball of the foot.  In June 1993, the veteran was seen for 
left foot fungus and painful toes, particularly the left big 
toe.  The diagnoses were left hallus and tinea pedis.  For 
treatment, the lesions were debrided, and the veteran was 
given medication.  A VA medical record dated in March 1998 
shows that the veteran required medication for foot fungus.  
The report of the veteran's April 1999 retirement examination 
reveals a reported history of foot problems, but there were 
no clinical findings of a foot disorder.  

However, VA medical records reflect that the veteran was seen 
for foot problems.  Outpatient treatment records dated in 
November 2001 and February 2002 show treatment for 
onychomycosis.  In February 2002, the veteran complained of 
fungal nail and blisters on her feet.  The veteran stated 
that her big toe was painful due to the thickness of the nail 
and that she had taken 2 courses of oral anti-fungals which 
had not helped.  A physical examination of the veteran's feet 
revealed, in pertinent part, left hallux nail thickened 
dystrophyic discolored with subungual debris.  The diagnosis 
was oncychomycosis of the left hallux.  At an August 2003 VA 
examination, the veteran reported that she has been 
experiencing viral and fungal infections of the left foot 
since 1994.  A physical examination of the veteran's feet 
revealed that the veteran had ulcerating and crusting 
blisters on both feet, worse on the left.  The diagnosis was 
tinea pedis. 

The evidence clearly establishes that the veteran developed 
recurring foot blisters and tinea pedis of the left foot 
during service.  Although the veteran was treated for the 
disorder, she was treated for and was diagnosed as having 
tinea pedis of the left after service.  The Board recognizes 
that the medical evidence does not show treatment for a left 
foot disorder until 2001, a few years after the veteran 
retired from service.  However, the Board finds that 
veteran's contentions credible that she has had left foot 
problems, an observable disorder, since she separated from 
service.  According the veteran the benefit of doubt, the 
Board finds that the veteran's current tinea pedis of the 
left foot cannot be disassociated from service, and there is 
no evidence to the contrary.  Therefore, service connection 
for tinea pedis of the left foot is warranted.  38 C.F.R. § 
3.102 (2003).



ORDER

Service connection for tinea pedis of the left foot is 
granted.  


REMAND

Under the Veterans Claims Assistance Act of 2000, VA is 
required to make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought.  38 U.S.C.A. § 5103A(a) (West 2002); 38 
C.F.R. § 3.159(c), (d)) (2003).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c); 38 C.F.R. 
§ 3.159(c)(1-3)).  VA is also required to provide 
examinations when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).  

In this matter, the Board notes that the RO provided a VCAA 
notice letter in April 2001.  However, the letter is 
inadequate.  It speaks to VCAA compliance for increased 
rating claims.  It does not address the type of evidence that 
is required to substantiate the veteran's claim for service 
connection for hypotension.  To afford the veteran due 
process, the Board finds that a remand is warranted.  



Accordingly, the case is remanded to the RO via the AMC for 
the following:  

1.  The RO must review the claims file and 
ensure that all notification and development 
action required by the VCAA.  The RO should 
ensure that the notification requirements and 
development procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326(a) (2003) are 
fully met with respect to the claims for 
service connection for hypotension.  This 
includes notifying the veteran (1) of the 
information and evidence not of record that is 
necessary to substantiate a claim for service 
connection, (2) of the information and evidence 
that VA will seek to provide, and (3) of the 
information and evidence that the veteran is 
expected to provide.  The veteran should also 
be asked to provide any evidence in her 
possession that pertains to the claim.  

2.  The RO should review the claims file and 
ensure that all necessary notice and 
development has been undertaken. If any 
development is incomplete, undertake 
appropriate corrective action.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

3.  If additional evidence is provided, 
the RO should readjudicate the claim for 
service connection for hypotension.  

4.  If the benefit sought on appeal 
remains denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  The requisite 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



